Citation Nr: 0928135	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  07-18 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to April 
1971.  He received the Purple Heart and Bronze Star Medals 
with a "V" Device.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In that decision, the RO denied entitlement to 
service connection for PTSD.  

The Veteran testified before the undersigned at a May 2008 
hearing at the RO (Travel Board hearing), and a transcript of 
that hearing has been associated with his claims folder.

In August 2008, the Board remanded this matter for further 
development.


FINDING OF FACT

The Veteran served in combat and has been diagnosed as having 
PTSD based on his claimed combat stressors.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 4.125 (2008).







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

However, as the Board is granting the claim for service 
connection for PTSD, the claim is substantiated, and there 
are no further VCAA duties.  Wensch v. Principi, 15 Vet App 
362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. 
Reg. 59989 (2004) (the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).

Analysis

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); see 
Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

There has been some debate as to whether the Veteran meets 
the criteria for a diagnosis of PTSD.  An April 2008 
Uniontown Hospital discharge summary indicated a diagnosis of 
PTSD, with no further explanation provided.  However, an 
October 2005 VA examination report indicated a diagnosis of 
an adjustment disorder with mixed anxiety and depressed mood.  
The report indicates that on the Mississippi Scale for 
Combat-Related PTSD, the Veteran scored in a range consistent 
with a diagnosis of mild PTSD for individuals of the Vietnam 
era who experienced direct combat.  However, the report 
explained that while the Veteran did have a history of an 
event that would meet Criterion A for a diagnosis of PTSD, he 
was not exhibiting sufficient symptoms for a diagnosis, it 
was unclear when his reported symptoms began, and he was 
generally functioning pretty well both socially and 
occupationally.  Furthermore, an October 2008 VA examination 
report indicated a diagnosis of depression not otherwise 
specified and alcohol dependence.  The report indicates that 
the Veteran's score on the Mississippi Scale for Combat-
Related PTSD was well above the range of scores typically 
seen in combat veterans with diagnosed PTSD.  However, the 
report stated that although the Veteran presented with a 
valid Criterion A stressor, he did not present with a full 
constellation of symptoms for a diagnosis of PTSD per DSM-IV.  
Given the Veteran's April 2008 diagnosis of PTSD and the 
psychometric testing results in the October 2005 and 2008 VA 
examination reports, reasonable doubt is resolved in favor of 
the Veteran and the Board finds that the record supports a 
finding that he meets the criteria for a diagnosis of PTSD.  
38 U.S.C.A. § 5107(b). 

Even if the Veteran did not meet the criteria for PTSD, the 
record documents other psychiatric disabilities, and hence, a 
current disability is demonstrated.  See Clemons v. Shinseki, 
23 Vet.App. 1 (2009) (holding that a claim for service 
connection for PTSD encompasses a claim for service 
connection for a psychiatric disability no matter how it is 
diagnosed).

Furthermore, the Veteran's post-service VA treatment records 
establish a link between his psychiatric disabilities and in-
service combat stressors.  The October 2005 diagnosis of an 
adjustment disorder with mixed anxiety and depressed mood was 
partly based upon the Veteran's description of traumatic 
combat experiences in Vietnam, including witnessing a 
helicopter being shot down and coming under heavy fire while 
securing the aircraft and assisting in the recovery of the 
bodies of the soldiers in the helicopter.  In addition, the 
October 2008 diagnosis of depression not otherwise specified 
and alcohol dependence was partly based upon the Veteran's 
description of his in-service combat experiences and the 
October 2008 VA examination report indicates that the Veteran 
did not cite any post-military stressors.  Thus, the Veteran 
has a diagnosis of PTSD and there is competent medical 
evidence of a nexus between his PTSD and his claimed in-
service stressors.

The only remaining questions in this case are whether the 
evidence supports a finding that the Veteran engaged in 
combat, or whether there is credible supporting evidence that 
the claimed stressors occurred.  The Veteran's DD 214 and 
service personnel records indicate that he received the 
Purple Heart and Bronze Star Medals with a "V" device as a 
result of his service in Vietnam.  The award of such 
decorations provides evidence that the Veteran engaged in 
combat.

As the Veteran engaged in combat and has been diagnosed with 
PTSD based on his claimed combat stressors, the criteria for 
service connection are met.  38 C.F.R. § 3.304(f)(1).


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


